Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 29 January 2021 are acceptable.  
Claim Status:
1c.	Clams 1-9 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 08/26/2021; 09/07/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits.

Reasons for Allowance:
The following is an examiner's statement of reasons for allowance: 

3.	None of the cited references teach or suggest a soluble fusion protein complex that comprises a binding domain that is substantially identical to SEQ ID NO:2 or SEQ ID NO:6. The specification defines substantially identical as having at least 95% identity or at least 99% identity at the amino acid level, (see page 16, lines 15-19). The polypeptides comprising the amino acid sequences of SEQ ID NOs: 2, 6, 10, 18, 20, 24, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Closest Prior Art:	 
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3a.	U.S. Patent 9,428,573, (Wong et al (also, US 2014/0205560; cited on the IDS of 08/26/2021) teaches a polypeptide that comprises the amino acid of SEQ ID NO:44, which shares 68.8% and 63.7% identity to the polypeptides of SEQ ID NO:2 and 6, respectively. 

Conclusion:
5.	Claims 1-9 are allowed. 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647   
07 September 2021     

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647